—Order, Supreme Court, Bronx County (Hansel McGee, J.), entered December 24, 1992, which, insofar as appealed from, denied defendants-appellants’ motions for a change of venue from Bronx County to Westchester or Rock-land County, unanimously affirmed, without costs.
*105A change of venue was properly denied insofar as sought on the ground that Bronx County is not a proper venue, no motion for such a change having been made within 15 days after service of the demands for such change (CPLR 511 [b]; see, Callarian Indus. v Sovereign Constr. Co., 44 AD2d 292, 294-295). Nor was it an abuse of discretion to deny a change of venue from Bronx County to either Westchester or Rockland County, where at least a portion of the alleged malpractice took place in the Bronx office of defendant Gonzalez, defendants failed to demonstrate that the testimony of the proposed witnesses who reside or work in Westchester and Rockland Counties would be necessary and material upon the trial of the action (see, Bell v Cusano, 197 AD2d 382), and defendants also failed to demonstrate that it would be genuinely inconvenient for such proposed witnesses to have to travel to the Bronx County courthouse (see, Kurnitz v New Rochelle Hosp. Med. Ctr., 166 AD2d 390). Concur — Carro, J. P., Rosenberger, Wallach, Kupferman and Williams, JJ.